RESOLUCIÓN
Vista la solicitud de reinstalación del señor Víctor Vélez Cardona al ejercicio de la profesión de abogado y de nota-rio, se le reinstala a la profesión de abogado. En cuanto a la profesión de notario, se concede a la Oficina de Inspección de Notarías el término de quince (15) días, contados a par-tir de la notificación de esta resolución, para que se exprese sobre la misma.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señores Fuster Berlin-geri y Corrada Del Río no intervinieron.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo